MEMORANDUM **
This is a petition for review from a Board of Immigration Appeals’ (“BIA”) order dismissing petitioner’s appeal to the BIA as untimely. An appeal must be filed with the BIA within 30 days after the date the Immigration Judge’s (“IJ”) oral deci*733sion is rendered or the Immigration Judge’s written decision is mailed to petitioner. See 8 C.F.R. § 1008.38(b). Here, petitioner was personally served with the Id’s opinion at the hearing on March 22, 2005, and informed of his right to appeal. He did not file his notice of appeal with the BIA until April 29, 2005.
Accordingly, we grant respondent’s motion to summarily deny this petition for review because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.